Citation Nr: 0214970	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  02-14 317	)	DATE
	)
	)


THE ISSUE

Whether an October 26, 2001, decision of the Board of 
Veterans' Appeals that determined that a September 1986 
Regional Office rating decision denying service connection 
for hepatitis was clearly and unmistakably erroneous.


REPRESENTATION

Moving party represented by:  American Red Cross


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in July 2002, seeking review for clear and 
unmistakable error (CUE) in an October 26, 2001, Board 
decision.  The October 2001 Board decision determined that 
there was not CUE in a September 1986 Regional Office (RO) 
decision that had denied service connection for hepatitis.

2.  The Board received notice on October 10, 2002, that the 
CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of the October 2001 Board decision to 
determine whether that decision involved CUE is dismissed.  
38 C.F.R. § 20.1404(f) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's Rule of Practice 1404(f) permits a party to 
withdraw a motion to review a final Board decision to 
determine whether CUE exists in that decision.  38 C.F.R. 
§ 20.1404(f) (2002).  Inasmuch as the motion for CUE review 
in this case has now been withdrawn, the motion should be 
dismissed, without prejudice to refiling, as provided by 38 
C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.


		
	M.W. GREENSTREET
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (2001).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



